ORDER
PER CURIAM.
Upon consideration of this Court’s en banc orders of February 26, 1988, and March 4, 1988, in Nos. 86-5377 and 86-5378, Joseph J. Ledoux v. District of Columbia, granting the joint motion to remand and dismiss, and vacating this Court’s opinion, it is
ORDERED, by the Court en banc, on its own motion, that the order of November 20, 1987, 833 F.2d 367, granting rehearing by the Court en banc in Hammon be, and the same hereby is, vacated.
A dissenting statement of Circuit Judge MIKVA, joined by Chief Judge WALD and Circuit Judges ROBINSON, RUTH BAD-ER GINSBURG and EDWARDS, is attached.
Dissenting Statement Accompanying Order Revoking Previous Order to Rehear Hammon v. Barry (No. 85-5669) En Banc.
Dissenting Statement filed by Circuit Judge MIKVA, in which Chief Judge WALD, and Circuit Judges ROBINSON, RUTH BADER GINSBURG and EDWARDS join.